DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/21 has been entered.
 Response to Arguments
Applicant’s arguments filed 05/18/2021 have been fully considered and are persuasive. Applicant’s amendments to the claims have overcome the 35 USC 102 and 103 rejections previously set forth in the Non final office action mailed 02/08/21. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. Bogdan A. Zinchenko, on 06/09/21.
The application has been amended as follows:
IN THE CLAIMS:
	Claim 5, lines 1-2 –“each of the areas” will be amended to --each of the slit areas--.
Claim 9. Cancelled.
Claim 10, line 1, “the closure device according to claim 9” will be amended to --the closure device according to claim [[9]]1--.
	Claim 11, lines 1-2, “each of the areas” will be amended to --each of the slit areas--; lines 1-2, “the first slits” will be amended to “at least one at least one 
Reason for Allowance
Claims 1-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8 and 10-11, the prior arts fail to disclose, teach, or suggest a closure device that closes a wound on a skin as claimed including the combination of a first sheet member and a second sheet member, a plurality of closure elements wherein each includes a base and an adjuster and a drawstring; AND the first sheet member includes at least one slit area between the drawstrings adjacent to each other in the axial direction, the slit area including at least one first slit and at least one second slit adjacent to the first slit in the axial direction and the second sheet member includes at least one slit area between the two drawstrings adjacent to each other in the axial direction, the slit area including at least one first slit and at least one second slit adjacent to the first slit in the axial direction. The applicant discloses the combination of limitations as claimed is advantageous in that it enables the closure device that is high . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Belson US20160249924: discloses a closure device including a first and second sheet members, plurality of closure elements which further includes a base and an adjuster, a drawstring, and each of the sheet members includes at least one slit area which further includes at least two slits, but Belson does not disclose the slits are adjacent to each other in the axial direction as claimed.  
-	Hasson US3971384 discloses a closure device including a first and second sheet members, plurality of closure elements which further includes a base and adjuster but Hasson did not disclose a drawstring, the first sheet members further includes at least one slit area as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/U.N.V./
Examiner
Art Unit 3771